Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
1.	Applicant arguments, see Remarks, filed 05/31/2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1-6, 8-14, 16-17, and 19-20 has been withdrawn.


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-6, 8-14, 16-17, and 19-20 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “a memory configured to store an exhibition fee for exhibiting a product at a mobile shop having a camera and a display position for the product to be placed, the mobile shop further configured to control the camera and to obtain position information;  a communication interface configured to:transmit exhibitor information to a terminal apparatus of an exhibitor, wherein the exhibitor information includes the exhibition fee for exhibiting the product at the display position of the mobile shop, receive sequentially captured images, from the camera of the mobile shop, which include the display position in the mobile shop at which the product is displayed, and receive from the terminal apparatus of the exhibitor information indicating a collection point where the product is to be collected; and a controller configured to: after receiving acceptance of the exhibition fee from the terminal apparatus of the exhibitor, transmit an instruction to the mobile shop to cause the mobile shop to move to the collection point for collecting the product to be exhibited at the display position of the mobile shop, after the exhibited product is disposed at the display position of the mobile shop, detect whether the exhibited product has been sold based on the sequentially received captured images showing that the exhibited product has been removed from the display position, obtain a time required until sale of the exhibited product located at the display position based on a temporal change in the sequentially captured images of the display position from a time when the exhibited product is shown at the display position until the time when the exhibited product 1s removed from the display position, update the exhibition fee for the display position based on the time required for the sale, in response to a subsequent request from the exhibitor to exhibit another product, transmit the updated exhibition fee for the display position to the terminal apparatus of the exhibitor” Claims 9, 16 and 20 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 9, 16 and 20.
	Claims 1-6, 8-14, 16-17, and 19-20 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621